734 So.2d 531 (1999)
Bertha A. SCHWIER and The State of Florida, Department of Revenue, Petitioners,
v.
Stanley A. BERNSTEIN, Respondent.
No. 99-1136.
District Court of Appeal of Florida, Fourth District.
May 26, 1999.
Sharon C. Greenberg and Diane H. Tutt of Diane H. Tutt, P.A., Plantation, for petitioners.
*532 No response required for appellee.
PER CURIAM.
The Department of Revenue (DOR) and Bertha A. Schwier brought a child support proceeding under the Uniform Interstate Family Support Act. Ms. Schwier, the child's mother, resides in Virginia. DOR and Ms. Schwier moved to allow her to appear by telephone conference call. The trial court denied the motion, and they now seek certiorari review. Respondent, the child's father, objected to the motion. Section 88.3161(5), Florida Statutes (1997), authorizes the court to permit a party or witness residing in another state to testify by telephone; it does not require it to do so. See also Fla. Jud. Admin. R. 2.071(d). Because the petitioners have not shown that the trial court departed from the essential requirements of law in denying their motion, we deny the petition.
POLEN, FARMER and GROSS, JJ., concur.